UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1375


GEORGETTE R. ASBURY,

                  Plaintiff – Appellant,

             v.

CITY OF ROANOKE,

                  Defendant – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00272-gec-pms)


Submitted:    July 30, 2009                 Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Georgette R. Asbury, Appellant Pro Se.        William        Michael
Hackworth,   Timothy  Ross   Spencer, CITY ATTORNEY’S        OFFICE,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Georgette R. Asbury appeals the district court’s order

granting Defendant’s motion for summary judgment in this action

filed pursuant to Title VII of the Civil Rights Act of 1964, as

amended,      42    U.S.C.      §§ 2000e    to   2000e-17     (2006).         We    have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm        for   the    reasons     stated   by     the    district        court.

Asbury v. City of Roanoke, No. 7:08-cv-00272-gec-pms (W.D. Va.

Feb. 25, 2009).            We dispense with oral argument because the

facts   and    legal     contentions       are   adequately       presented    in    the

materials     before      the    court     and   argument    would    not     aid    the

decisional process.

                                                                              AFFIRMED




                                            2